PER CURIAM
Petitioner seeks review of a final order of the Superintendent which required him to serve six months in segregation and pay a $200 fine for a violation of OAR 291-105-015(14), by attempting to violate the rule against possession of narcotics.
Petitioner contends that the evidence was not sufficient to sustain a finding that he was involved in bringing drugs into the penitentiary. The charge was based on an officer’s report that petitioner had asked the officer if he would bring drugs into prison for him in exchange for money. Petitioner failed a polygraph test. The report of the officer and petitioner’s testimony that he showed his bank book to the officer constitute substantial evidence in support of the findings of the hearings officer. The polygraph test results were admissible as well.
Petitioner also contends that the Superintendent had no authority to fine him. Respondent concedes that, under Watson v. OSP, 90 Or App 85, 750 P2d 1188 (1988), imposition of the fine was erroneous.
Fine vacated; otherwise affirmed.